The question in what cases evidence of the general good character of a witness may be received or the principle upon which such evidence rests, notwithstanding the numerous decided cases and the various speculations of elementary writers on the subject, does not seem to be yet entirely settled or at least not generally understood.
In the case of The People v. Rector (19 Wend. R. 569), it was held that where the general moral character of a witness is impeached, whether by witnesses called for that purpose or on *Page 382 his own cross-examination, it is competent for the party calling him to adduce testimony in support of his character for truth and veracity, so that the jury may pass upon his credit. In that case Gillespie, the witness in question, had testified upon his cross-examination to facts not material to the issue, and which were confessedly collateral to it, but which nevertheless had a tendency to affect his moral character and to discredit him with the jury. If they had been material and pertinent to the issue, the court would have held, as I infer from the opinion of Justice Cowen, that general evidence of good character would not have been received.
The case of Carter v. The People (2 Hill, 317) was decided upon the same point, according to the principle of Rector's case.
The People v. Hulse (3 Hill, 309) has been supposed to shake the authority of the case of Rector. But it seems to me this is a mistake. In the case of Hulse the cross-examination of the witness did not extend beyond matters pertinent to the issue, and in such a case, as the court say, the public prosecutor was not at liberty to call witnesses to sustain the good character of the witness. Bronson, Justice, says: "In the People v.Rector, it was shown by the cross-examination that the witness was a man of grossly immoral habits and conduct, and it was held that evidence was admissible in reply, to show that the general character of the witness for truth was good." He proceeds to say that "The rule with us then seems to be this: where a party attacks the general character of a witness on the other side, either by calling impeaching witnesses or by drawing out extrinsic facts going to prove general character on the cross-examination, sustaining evidence may be given in reply." A party may upon the cross-examination of a witness introduced by his adversary, ask him collateral questions upon matters entirely disconnected with the issue, the answers to which may tend to degrade and discredit him, and the witness may in general do as he pleases about answering them. If he does answer them and his answers are of a character to degrade him or to produce an unfavorable impression *Page 383 
upon the minds of the jury in regard to his character for truthfulness, he stands to some extent impeached and discredited. The facts so drawn out on cross-examination are entirely immaterial to the question at issue, and are only admissible upon the ground that as their usual if not necessary concomitant is a depraved moral standard, the evidence given by the witness, which is pertinent to the issue, is less reliable, and when weighed against other evidence in the case, the jury might be justified in disregarding it altogether: and this I understand to be the principle upon which evidence of reputation is received of the character of a witness. If a witness's conduct has been such as to fix upon him the judgment of the community in which he resides and where he is known a particular character in any respect, that judgment is presumed to be correct until the contrary is proved. If it be that he is immoral or habitually guilty of conduct inconsistent with honesty or morality, and the judgment be true, it needs no argument to show that evidence derived from such a witness is not to be relied upon. The source is polluted. The only security for its truth is the chance, in the mind of the witness, of escape from detection, in case he swears falsely. It is bereft of the highest sanction and greatest safeguard — a good conscience and an honest purpose.
In both cases, where the witness impeaches himself by admitting his own delinquencies on the stand and where impeaching evidence is produced against him by evidence of general reputation, the result is that his character is affected unfavorably; in neither case is the evidence conclusive; and I am not able to perceive why his credit may not be repaired by the same kind of proof in the one case as in the other. It is claimed that the evidence of Wood on his cross-examination related to isolated facts and circumstances, and did not affect his general moral character, and therefore was not to be met by evidence of general good character.
It seems to me such a distinction is not warranted by the reason and good sense of the case. A reference to the cross-examination will show that Wood was not only a suspected *Page 384 
person, but that proceedings had been in several instances instituted with a view to punish him for perjury. It is said he was at liberty to explain the transactions and deny his guilt. But would that restore him to confidence? And would it not with propriety be said that his denial of guilt was to be expected as a matter of course? His character would still labor under the odium occasioned by the prosecution, and all the explanations he could give would not wipe out the reproach.
The true distinction, I apprehend, is the one drawn by Justice Bronson in the case of The People v. Hulse, between a case where the cross-examination is confined to topics pertinent to the issue upon trial, and where it is entirely collateral to the issue and only tends to impair the credit of the witness. In the latter case evidence of general reputation that his character for truth is good, or which goes to repair his character thus presumptively damaged is admissible, while in the former, although the cross-examination may have incidentally impaired his credit, yet it is not to be restored by evidence of general reputation.
In the case now under consideration the cross-examination had not the remotest relation to the issue, and its only possible object or effect was to impeach the credit of the witness. It is in no wise distinguishable in principle from the cases ofRector and Carter before referred to; and I have shown that neither the decision nor the reasoning of the court in the case of Hulse conflict with the decisions in the two former cases.
If the foregoing views are correct, it follows that the judgment of the supreme court and that of the oyer and terminer should be reversed.
RUGGLES, Ch. J., concurred with Judge WELLES.
GRIDLEY, J., was absent.
Judgment affirmed. *Page 385